Exhibit 10.1(j)

SPY INC.

2004 STOCK INCENTIVE PLAN

(AMENDED AND RESTATED SEPTEMBER 13, 2011)

STOCK UNIT AGREEMENT

The Company hereby awards Stock Units to the Participant named below. The terms
and conditions of the Award are set forth in this cover sheet, in the attached
Stock Unit Agreement and in the SPY Inc. 2004 Stock Incentive Plan as it may be
amended from time to time. This cover sheet is incorporated into and a part of
the attached Stock Unit Agreement (together, the “Agreement”).

Date of Award:                      20     [YEAR]

Name of Participant and Address:

Number of Stock Units Awarded:

Fair Market Value of a Share on Date of Award: $            

Vesting Calculation Date: [YEAR]

 

-1-



--------------------------------------------------------------------------------

Vesting Schedule:

Subject to all terms of the Agreement, the Stock Units under this Award shall
incrementally vest as to [PROPORTION] of the total number of Stock Units covered
by this Award, as shown above, on each of the first [NUMBER] anniversaries of
the Vesting Calculation Date, subject in all cases to your continued Service.
The resulting aggregate number of vested Stock Units will in each case be
rounded down to the nearest whole number. The Stock Units may also vest on
accelerated basis as described in the Vesting section below in the Agreement.

Upon termination of your Service for any reason, no further vesting shall occur
and any then unvested Stock Units shall be forfeited without consideration and
you shall cease to have any right or entitlement to receive any Shares under
such canceled Stock Units.

By signing this cover sheet, you agree to all of the terms and conditions
described in the Agreement and in the Plan and the Plan’s prospectus. You are
also acknowledging receipt of this Agreement and a copy of the Plan and the
Plan’s prospectus.

 

Participant:
_______________________________________________________________________________

(Signature)        

 

Company:
_______________________________________________________________________________

(Signature)        

 

Name:
_______________________________________________________________________________

 

Title:
_______________________________________________________________________________

 

-2-



--------------------------------------------------------------------------------

ATTACHMENT

 

-3-



--------------------------------------------------------------------------------

SPY INC.

2004 STOCK INCENTIVE PLAN

STOCK UNIT AGREEMENT

 

The Plan and

Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference. You and the
Company agree to execute such further instruments and to take such further
action as may reasonably be necessary to carry out the intent of this Agreement.
Unless otherwise defined in this Agreement or the attached cover sheet, certain
capitalized terms used in this Agreement are defined in the Plan.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this Award of Stock Units. Any prior agreements,
commitments or negotiations concerning this Award are superseded. Should any
provision of this Agreement be determined to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.

Award of Stock Units    The Company awards you the number of Stock Units shown
on the cover sheet of this Agreement. The Award is subject to the terms and
conditions of this Agreement and the Plan. Vesting    The Stock Units subject to
this Award shall become vested pursuant to the Vesting Schedule described in the
cover sheet of this Agreement and under Section 10(c) of the Plan. Only vested
Stock Units shall be eligible for settlement. Settlement   

To the extent a Stock Unit and Dividend Equivalents (defined in the section
below) becomes vested and subject to your satisfaction of any tax withholding
obligations as discussed below, each vested Stock Unit and each vested Dividend
Equivalent will entitle you to receive one Share which will be distributed to
you on the earliest to occur of: (i) within thirty (30) days after vesting of
the Stock Units; (ii) within ten (10) days after the date of termination of your
Service; or (iii) the consummation of a Change in Control.

 

Issuance of Shares shall be in complete satisfaction of such vested Stock Units
and Dividend Equivalents. Such settled Stock Units and Dividend Equivalents
shall be immediately canceled and no longer outstanding and you shall have no
further rights or entitlements related to those settled Stock Units and Dividend
Equivalents.

 

-4-



--------------------------------------------------------------------------------

Dividend Equivalents    If the Company declares and pays a dividend on the
Shares, you shall be credited with dividend equivalents equal to the dividends
you would have received if you had been the owner of a number of Shares (as
opposed to Stock Units) on such dividend payment date (the “Dividend
Equivalents”). Any Dividend Equivalents deriving from a cash dividend shall be
converted into additional Stock Units based on the Fair Market Value of Common
Stock on the dividend payment date, rounded down to the nearest full Share. Any
Dividend Equivalents deriving from a dividend of Shares shall be converted into
additional Stock Units on a one-for-one basis. You shall continue to be credited
with Dividend Equivalents until the settlement date (as described in the
preceding Settlement section). The Dividend Equivalents so credited shall be
subject to the same terms and conditions as this Award, and they shall vest (or,
if applicable, be forfeited) and be settled, without interest thereon, in the
same manner and at the same time as this Award, as if they had been granted at
the same time as such Award. Any Dividend Equivalents so credited which do not
vest shall be forfeited and retained, without consideration, by the Company.
Your rights to Dividend Equivalents shall cease upon forfeiture or settlement of
the Stock Units. No Assignment    Stock Units shall not be sold, anticipated,
assigned, attached, garnished, optioned, transferred or made subject to any
creditor’s process, whether voluntarily, involuntarily or by operation of law.
However, this shall not preclude a transfer of vested Stock Units by will or by
the laws of descent and distribution. In addition, pursuant to Company
procedures, you may designate a beneficiary who will receive any outstanding
vested Stock Units in the event of your death. Regardless of any marital
property settlement agreement, the Company is not obligated to recognize your
spouse’s interest in your Award in any way. Leaves of Absence   

For purposes of this Award, your Service does not terminate when you go on a
bona fide leave of absence that was approved by the Company (or its Parent,
Subsidiary or Affiliate) in writing, if the terms of the leave provide for
continued Service crediting, or when continued Service crediting is required by
applicable law. Your Service terminates in any event when the approved leave
ends, unless you immediately return to active work.

 

The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Award), and when
your Service terminates for all purposes under the Plan.

Voting and Other Rights    A holder of Stock Units shall have no rights other
than those of a general creditor of the Company. Subject to the terms of this
Agreement, a holder of outstanding Stock Units has none of the rights and
privileges of a stockholder of the Company, including no right to vote. Subject
to the terms and conditions of this Agreement, the Stock Units create no
fiduciary duty of the Company to you and only represent an unfunded and
unsecured contractual obligation of the Company. The Stock Units shall not be
treated as property or as a trust fund of any kind.

 

-5-



--------------------------------------------------------------------------------

   You, or your estate or heirs, have no rights as a stockholder of the Company
until Shares have been issued to you. Restrictions on Issuance    The Company
will not issue any Shares if the issuance of such Shares at that time would
violate any law or regulation. Taxes and Withholding   

You will be solely responsible for payment of any and all applicable taxes,
including without limitation any penalties or interest based upon such tax
obligations, associated with this Award.

 

The delivery to you of any Shares underlying vested Stock Units will not be
permitted unless and until you have satisfied any withholding or other taxes
that may be due. Any such tax withholding obligations may be settled in the
Company’s discretion by the Company withholding and retaining a portion of the
Shares from the Shares that would otherwise be deliverable to you under the
vesting Stock Units as provided in the next two sentences. Such withheld Shares
will be applied to pay the withholding obligation by using the aggregate Fair
Market Value of the withheld Shares as of the date of vesting. You will be
delivered the net amount of vested Shares after the Share withholding has been
effected and you will not receive the withheld Shares. The Company will not
deliver any fractional number of Shares.

Restrictions on Resale or Transfer    By signing this Agreement, you agree not
to sell, transfer, dispose of, pledge, hypothecate, make any short sale of, or
otherwise effect a similar transaction of any Shares acquired under this Award
(each a “Sale Prohibition”) at a time when applicable laws, regulations or
Company or underwriter trading policies prohibit the disposition of Shares. The
Company shall have the right to designate one or more periods of time, each of
which generally will not exceed one hundred eighty (180) days in length
(provided however, that such period may be extended in connection with the
Company’s release (or announcement of release) of earnings results or other
material news or events), and to impose a Sale Prohibition, if the Company
determines (in its sole discretion) that such limitation(s) is needed in
connection with a public offering of Shares or to comply with an underwriter’s
request or trading policy, or could in any way facilitate a lessening of any
restriction on transfer pursuant to the Securities Act or any state securities
laws with respect to any issuance of securities by the Company, facilitate the
registration or qualification of any securities by the Company under the
Securities Act or any state securities laws, or facilitate the perfection of any
exemption from the registration or qualification requirements of the Securities
Act or any applicable state securities laws for the issuance or transfer of any
securities. The Company may issue stop/transfer instructions and/or
appropriately legend any stock certificates issued pursuant to this Award in
order to ensure compliance with the foregoing. Any such Sale Prohibition shall
not alter the vesting schedule set forth in this Agreement.

 

-6-



--------------------------------------------------------------------------------

  

If the sale of Shares under the Plan is not registered under the Securities Act,
but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of settlement of
vested Stock Units that the Shares being acquired under this Award are being
acquired for investment, and not with a view to the sale or distribution
thereof, and shall make such other representations as are deemed necessary or
appropriate by the Company and its counsel.

 

You may also be required, as a condition of this Award, to enter into any
Company stockholder agreement or other agreements that are applicable to
stockholders.

 

In order to ensure compliance with any restrictions on transfer set forth in
this Agreement or in the Plan, the Company may issue appropriate “stop transfer”
instructions to its transfer agent, if any, and, if the Company transfers its
own securities, it may make appropriate notations to the same effect in its own
records. The Company shall not be required (i) to transfer on its books any
Shares that have been sold or otherwise transferred in violation of any of the
provisions of this Agreement or (ii) to treat as owner of such Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Shares shall have been so transferred.

No Retention Rights    Your Award or this Agreement does not give you the right
to be retained by the Company (or any Parent or any Subsidiaries or Affiliates)
in any capacity. The Company (or any Parent and any Subsidiaries or Affiliates)
reserves the right to terminate your Service at any time and for any reason.
Extraordinary Compensation    This Award and the Shares subject to the Award are
not intended to constitute or replace any pension rights or compensation and are
not to be considered compensation of a continuing or recurring nature, or part
of your normal or expected compensation, and in no way represent any portion of
your salary, compensation or other remuneration for any purpose, including but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of Service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments.

 

-7-



--------------------------------------------------------------------------------

Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Company stock, the number of outstanding Stock Units covered by
this Award may be adjusted (and rounded down to the nearest whole number)
pursuant to the Plan. Your Stock Units shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity. Legends   

All certificates representing the Shares issued under this Award may, where
applicable, have endorsed thereon the following legends and any other legend the
Company determines appropriate:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST. A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

  

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

Venue    The parties agree that any suit, action, or proceeding arising out of
or relating to the Notice, the Plan or this Agreement shall be brought in the
United States District Court for the Southern District of California (or should
such court lack jurisdiction to hear such action, suit or proceeding, in a
California state court in the County of San Diego) and that the parties shall
submit to the jurisdiction of such court. The parties irrevocably waive, to the
fullest extent permitted by law, any objection the party may have to the laying
of venue for any such suit, action or proceeding brought in such court. If any
one or more provisions of this paragraph shall for any reason be held invalid or
unenforceable, it is the specific intent of the parties that such provisions
shall be modified to the minimum extent necessary to make it or its application
valid and enforceable.

 

-8-



--------------------------------------------------------------------------------

Notice    Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery, upon deposit for
delivery by an internationally recognized express mail courier service or upon
deposit in the United States mail by certified mail (if the parties are within
the United States), with postage and fees prepaid, addressed to the other party
at its address as shown in these instruments, or to such other address as such
party may designate in writing from time to time to the other party. The
Participant agrees to promptly notify the Company upon any change in his/her
residence address. Applicable Law    This Agreement is to be construed in
accordance with and governed by the internal laws of the State of California
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the parties. Voluntary Participant    You
acknowledge that you are voluntarily participating in the Plan. No Rights to
Future Awards    Your rights, if any, in respect of or in connection with this
Award or any other Award are derived solely from the discretionary decision of
the Company to permit you to participate in the Plan and to benefit from a
discretionary Award. By accepting this Award, you expressly acknowledge that
there is no obligation on the part of the Company to continue the Plan and/or
grant any additional Awards to you or benefits in lieu of any other Awards even
if Awards have been granted repeatedly in the past. All decisions with respect
to future Awards, if any, will be at the sole and absolute discretion of the
Committee. Future Value    The future value of the underlying Shares is unknown
and cannot be predicted with certainty. If the underlying Shares do not increase
in value after the Date of Award, the Award will have less value (or even no
value) than it may have on the Date of Award. No Right to Damages    You will
have no right to bring a claim or to receive damages if any portion of the Award
is cancelled or expires. The loss of existing or potential profit in the Award
will not constitute an element of damages in the event of the termination of
your Service for any reason, even if the termination is in violation of an
obligation of the Company or a Parent or a Subsidiary or an Affiliate to you.

 

-9-



--------------------------------------------------------------------------------

No Advice Regarding Award    The Company has not provided any tax, legal or
financial advice, nor has the Company made any recommendations regarding your
participation in the Plan, or your acquisition or sale of the underlying Shares.
You are hereby advised to consult with your own personal tax, legal and
financial advisors regarding your participation in the Plan before taking any
action related to the Plan or this Award. Data Privacy    You hereby explicitly
and unambiguously consent to the collection, use and transfer, in electronic or
other form, of your personal data as described in this document by the Company
for the exclusive purpose of implementing, administering and managing your
participation in the Plan. You understand that the Company holds certain
personal information about you, including, but not limited to, name, home
address and telephone number, date of birth, social security or insurance number
or other identification number, salary, nationality, job title, any shares of
stock or directorships held in the Company, details of all Awards or any other
entitlement to Shares awarded, canceled, purchased, exercised, vested, unvested
or outstanding in your favor for the purpose of implementing, managing and
administering the Plan (“Data”). You understand that the Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in your country or
elsewhere and that the recipient country may have different data privacy laws
and protections than your country. You authorize the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing your participation in the
Plan, including any requisite transfer of such Data, as may be required to a
broker or other third party with whom you may elect to deposit any Shares
acquired under the Plan. Construction    The captions used in this Agreement are
inserted for convenience and shall not be deemed a part of the Award for
construction or interpretation. Except when otherwise indicated by the context,
the singular shall include the plural and the plural shall include the singular.
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise. Other Information    You agree to receive stockholder
information, including without limitation copies of any annual report, proxy
statement and/or any current/periodic report, from the Company’s website at
http://www.orangetwentyone.com, if the Company wishes to provide such
information through its website.

 

-10-



--------------------------------------------------------------------------------

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above, and in the Plan and Plan prospectus.

 

-11-